
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3506
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Gramm-Leach-Bliley Act to
		  provide an exception from the continuing requirement for annual privacy notices
		  for financial institutions which do not change their policies and practices
		  with regard to disclosing nonpublic personal information from the policies and
		  practices that were disclosed in the most recent disclosure sent to consumers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminate Privacy Notice Confusion
			 Act.
		2.Exception to
			 annual privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by
			 adding the following new subsection:
			
				(f)Exception to
				annual notice requirementA
				financial institution that—
					(1)provides nonpublic
				personal information only in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section 504(b);
				and
					(2)has not changed
				its policies and practices with regard to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this subsection,
					shall not
				be required to provide an annual disclosure under this subsection until such
				time as the financial institution fails to comply with any criteria described
				in paragraph (1) or
				(2)..
		3.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives April 14, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
